DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/435,956 filed on June 10, 2019 in which claims 1-19 are presented for examination.

3.	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
4.	 Claims 1-19 are allowed over the prior art of record.
5.	 The following is the Examiner's statement of reasons for allowance:	One of the closest prior art, Suzuki et al. (US 2019/0135269), discloses:
“when the hybrid vehicle is in a cooled state, the engine clutch is disengaged, and since a plate in the clutch is rotated by the motor generator to agitate clutch oil and raise temperature thereof to warm up the engine clutch, a shift shock caused by a wet clutch can be reduced early.”.

 	Another one of the closest prior art, Kim et al., US 2017/0166182, discloses
“a method for preventing engine clutch hazard of a hybrid vehicle which is capable of detecting failure of an engine clutch at an early stage and preventing a risk according to a failure situation in the engine clutch.”
 	Regarding claims 1-19, none of the prior art of record teach or fairly disclose:
 “performing, by the controller, cooperative control between a radiator and an engine cooling water circulation pump based on change in temperature of the operating oil of the engine clutch;
turning off, by the controller, an engine in response to determining that the engine clutch is in the refill dangerous stage;
determining, by the controller, whether the temperature of the operating oil is mitigated based on the refill temperature conditions, when the engine is turned off; and
performing, by the controller, refilling of the operating oil, in response to determining that the temperature of the operating oil is not mitigated.;”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661